Citation Nr: 0116240	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-02 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2. Entitlement to service connection for a right ankle 
disability.

3. Entitlement to service connection for residuals of a left 
foot injury.

4.  Evaluation of a left knee chondromalacia, currently rated 
as 10 percent disabling.

5.  Evaluation of bilateral pes planus, currently rated as 10 
percent disabling


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION


The veteran had active service from December 1979 to December 
1983.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., which granted service connection for chondromalacia of 
the left knee and assigned a 10 percent evaluation, bilateral 
pes planus and assigned a 10 percent evaluation, chronic 
lumbosacral strain and assigned a 10 percent evaluation, and 
denied service connection for an inversion sprain of the 
right ankle, degenerative joint disease of the right knee, a 
left foot injury and bilateral hip pain.  

In connection with his appeal, the veteran testified before 
undersigned member of the Board in Washington, D.C. in April 
2001; a transcript of that hearing is associated with the 
claims file.  Additional evidence was submitted to the Board 
in May 2001.  The veteran and his representative waived 
initial consideration by the RO under the provisions of 38 
C.F.R. § 20.1304(c) (2000).

The veteran filed an application for entitlement to a total 
rating based on individual unemployablity (TDIU) in April 
2001.  He also raised the issue of a left ankle disorder.  
Transcript at 22.  (April 2001).  The record raises the issue 
of entitlement to a temporary total rating under 38 C.F.R. § 
4.30 (2000).  These issues are referred to the RO for the 
appropriate action.  

The Board notes that the veteran is currently service 
connected for bilateral pes planus, left knee chondromalacia, 
and a back disorder.  The three disabilities have each been 
assigned separate 10 percent disability evaluations.  Thus, 
the issue of entitlement to a compensable rating under the 
provisions of 38 C.F.R. § 3.324 is moot.  


REMAND

The RO denied the veteran's claim for service connection for 
a right ankle as not well grounded.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Service medical records show that the veteran injured his 
right knee on several occasions during service.  The records 
reflect that the veteran sustained an injury to his right 
ankle in January 1983.  The assessment was inversion sprain.  
X-ray examination of the right knee in May 1983 revealed a 
small calcific density inferior to the patella on the lateral 
view.  The impression was questionable loose body seen on the 
lateral view.  

Private treatment records, dated from September 1984 to 
August 1986, show that the veteran underwent x-ray 
examination of the right knee in September 1984.  A treatment 
record indicates that the x-ray examination disclosed 
negative patella.  He underwent right arthroscopic 
meniscectomy later that month 1984.  In February 1986 he was 
diagnosed with a multiple tear of the right knee medial 
meniscus.  The treatment record reveals that he underwent 
anterior cruciate ligament (ACL) reconstruction of the right 
knee that month.  

At the hearing, the veteran testified that during service, a 
piece of a 50-caliber weapon fell on his foot and ankle.  
Transcript at 21 (April 17, 2001).  He indicated that he has 
an ankle disorder as a result of that incident, as well as 
secondary to his pes planus.  He further testified that he 
had a right total knee replacement in June 1998.  Transcript 
at 19.  He stated that his physicians told him that the need 
for the right knee replacement was a result of his right knee 
injury during service.  Id.  

The veteran further testified that he is in receipt of Social 
Security Administration (SSA) disability benefits, based on 
bilateral knee and foot disorders, a back and hip disability, 
as well as depression.  Transcript at 25.  Records pertaining 
to SSA disability benefits have not been associated with the 
claims folder.  In accordance with the VCAA, these records 
should be specifically requested.

In an April 2001, the veteran's private physician reported 
that the veteran had undergone a left knee replacement. Those 
records have not been associated with the claims folder.  

In the April 2001 letter, the physician also stated that 
degenerative changes were seen in the veteran's right ankle.  
He reported that the added stress associated with his pes 
planus was aggravating those changes.  

On VA examination in May 1999, the veteran's history of 
inservice right knee injuries was noted.  The relevant 
diagnosis was severe degenerative arthritis, right knee - 
status post right total knee replacement.  The examiner did 
not express an opinion as to the etiology of the right knee 
disorder.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain from SSA all records 
pertinent to the veteran's claim for 
entitlement to SSA benefits, to include any 
decisions and the medical records upon which 
those decisions were based.  

2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
a right ankle disorder, left foot injury, 
degenerative joint disease of the right 
knee, bilateral pes planus and left knee 
chondromalacia, including all records of 
the veteran's treatment in association 
with a left knee replacement and any 
records of Hospitalization or 
convalescence in association therewith 
from INOVA Hospital in Virginia.  The RO 
should then take all necessary steps to 
obtain copies of those records not 
already contained in the claims folder, 
to include the records of treatment 
provided by Dr. Stuart L. Davidson in 
association with a left knee replacement, 
including any hospitalization records in 
association therewith.  The RO should 
also inform the veteran of any records it 
has been unsuccessful in obtaining as 
provided under Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A(b)(2)).

3.  The RO should also forward the veteran's 
claims file to the physician who conducted 
the May 1999 VA examination for compensation 
purposes and request that he review the 
claims file, including this REMAND, and 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
right knee disorder is related to active 
service.  In particular, is there any 
relationship between the May 1983 x-ray 
examination finding of a questionable loose 
body and the 1984 x-ray examination, or any 
other post service diagnosis?  A rationale 
should be given for any opinion expressed, 
and a foundation for all conclusions should 
be reported.  If the examining physician is 
no longer employed by VA, the RO should 
document such in the claims folder, and the 
veteran should be scheduled for an additional 
evaluation by a different physician.  

4.  The veteran should be afforded an 
additional examination to determine the 
nature and etiology of any right ankle 
disorder.  The examiner should review the 
veteran's claims folder.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
right ankle disorder is related to active 
service, including whether it is 
secondary to the veteran's pes planus.  A 
rationale should be given for any opinion 
expressed.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  

6.  The veteran is informed that if there 
is or he can obtain relevant evidence, he 
should submit that evidence to the RO.  
Specifically, he should submit a statement 
from the physician who the veteran claims 
stated that there was a relationship 
between the right knee disorder and the 
inservice right knee findings.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




